10F-3 Report CGCM International Equity Investments 10/1/2006 through 12/31/2006 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 962 Telstra Corporation (PIA) 11/20/2006 ABN AMRO 968,730.00 2.10 0.045% 0.045% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 962 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 2,150,000,000.00 968,730.00
